

	

		II

		109th CONGRESS

		1st Session

		S. 469

		IN THE SENATE OF THE UNITED STATES

		

			February 28, 2005

			Mr. Rockefeller (for

			 himself, Mr. Lott,

			 Mr. Roberts, Ms. Snowe, Mr.

			 Bayh, Mr. Chambliss,

			 Ms. Mikulski, Mr. Corzine, Mr.

			 Levin, Mr. DeWine,

			 Mr. Wyden, Mr.

			 Bond, Mrs. Feinstein,

			 Mr. Hagel, and Mr. Hatch) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to exclude from gross income the gain from the sale of a principal residence by

		  certain employees of the intelligence community.

	

	

		

			1.

			Exclusion of gain from sale of a principal residence by certain

			 employees of the intelligence community

			

				(a)

				In general

				Subparagraph (A) of section

			 121(d)(9) of the Internal Revenue Code (relating to exclusion of gain from sale

			 of principal residence) is amended by striking duty and all that

			 follows and inserting

				

					duty—

						(i)

						as a member of the

				uniformed services,

					

						(ii)

						as a member of the Foreign

				Service of the United States, or

					

						(iii)

						as an employee of the

				intelligence community.

					.

			

				(b)

				Employee of intelligence community defined

				Subparagraph (C) of section

			 121(d)(9) of the Internal Revenue Code of 1986 is amended by redesignating

			 clause (iv) as clause (v) and by inserting after clause (iii) the following new

			 clause:

				

					

						(iv)

						Employee of intelligence community

						The term employee of

				the intelligence community means an employee (as defined by section 2105

				of title 5, United States Code) of—

						

							(I)

							the Office of the Director

				of National Intelligence,

						

							(II)

							the Central Intelligence

				Agency,

						

							(III)

							the National Security

				Agency,

						

							(IV)

							the Defense Intelligence

				Agency,

						

							(V)

							the National

				Geospatial-Intelligence Agency,

						

							(VI)

							the National Reconnaissance

				Office,

						

							(VII)

							any other office within the

				Department of Defense for the collection of specialized national intelligence

				through reconnaissance programs,

						

							(VIII)

							any of the intelligence

				elements of the Army, the Navy, the Air Force, the Marine Corps, the Federal

				Bureau of Investigation, the Department of Treasury, the Department of Energy,

				and the Coast Guard,

						

							(IX)

							the Bureau of Intelligence

				and Research of the Department of State, or

						

							(X)

							any of the elements of the

				Department of Homeland Security concerned with the analyses of foreign

				intelligence information.

						.

			

				(c)

				Special rule

				Subparagraph (C) of section

			 121(d)(9) of the Internal Revenue Code of 1986, as amended by subsection (b),

			 is amended by adding at the end the following new clause:

				

					

						(vi)

						Special rule relating to intelligence community

						An employee of the

				intelligence community shall not be treated as serving on qualified extended

				duty unless—

						

							(I)

							for purposes of such duty

				such employee has moved from 1 duty station to another, and

						

							(II)

							at least 1 of such duty

				stations is located outside of the Washington, District of Columbia, and

				Baltimore metropolitan statistical areas (as defined by the Secretary of

				Commerce).

						.

			

				(d)

				Conforming amendment

				The heading for section

			 121(d)(9) of the Internal Revenue Code of 1986 is amended to read as follows:

			 Uniformed services,

			 foreign service, and intelligence community.

			

				(e)

				Effective date; special rule

				

					(1)

					Effective date

					The amendments made by this

			 section shall take effect as if included in the amendments made by section 312

			 of the Taxpayer Relief Act of 1997.

				

					(2)

					Waiver of limitations

					If refund or credit of any

			 overpayment of tax resulting from the amendments made by this section is

			 prevented at any time before the close of the 1-year period beginning on the

			 date of the enactment of this Act by the operation of any law or rule of law

			 (including res judicata), such refund or credit may nevertheless be made or

			 allowed if claim therefor is filed before the close of such period.

				

